Citation Nr: 1538408	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for chronic gastritis.

3.  Entitlement to service connection for a stomach condition other than chronic gastritis, to include irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1992 to September 1994 and an additional period of Active Duty for Training (ACDUTRA) from September 1989 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2015 Board hearing before the undersigned Veterans Law Judge in Huntington, West Virginia.  A transcript of the hearing is of record.

Subsequent to the December 2013 Supplemental Statement of the Case, additional documents were associated with the Veteran's claims file without a waiver of Agency of Original Jurisdiction (AOJ) review.  To the extent that any these documents are considered evidence, as the Veteran's claims are being granted or remanded, there is no prejudice to the Veteran for the Board to consider such evidence in the first instance.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In this case, the Veteran filed a claim in April 2010 and listed a disability of "stomach condition."  As will be discussed further below, the Veteran has been diagnosed with multiple stomach conditions, to include chronic gastritis and IBS.  Upon review, the evidence of record is sufficient to grant entitlement to service connection for chronic gastritis at this time.  As will be detailed in the remand section below, additional development is required to address the issue of entitlement to service connection for a stomach condition other than chronic gastritis, to include IBS.  As such, in accordance with Court's holding in Clemons, the issues on appeal pertaining to the Veteran's claimed "stomach condition" have been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a stomach condition other than chronic gastritis, to include IBS, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's right knee disability is related to his active service.

2.  The Veteran's chronic gastritis is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for chronic gastritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for a right knee disability and chronic gastritis, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

I.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

II.  Right Knee Disability

Initially, the evidence of record shows that the Veteran has a current diagnosis of a right knee disability.  See, e.g., December 2013 VA Examination Report (providing a diagnosis of degenerative joint disease of the right knee).

On his April 2010 claim, the Veteran stated that he injured his right knee while on active duty and that he still had pain in his knee.  At the July 2015 Board hearing, the Veteran testified that he injured his right knee in-service on an obstacle course and that he still has problems to this day.  See July 2015 Board Hearing Transcript, pages 4-5.  The Veteran further testified that after his separation from service in 1994, he first sought medical treatment for his right knee in 1999 and had surgery in 2000 and that between his separation from service and 1999 he "had numerous injuries" that "aggravated the same injury" and "added more to the injury."  See id. at pages 9-10.  The Board notes that of record are private medical records from an orthopedic provider, which include records relating to a June 2000 right knee surgery.

The Veteran's service treatment records (STRs) included two April 19, 1994 notes which included complaints of right knee pain; one of the STRs noted that the pain was exercise related.  One of the STRs provided a diagnosis of questionable patellofemoral pain syndrome and patella tendonitis.  On the August 1994 Report of Medical History, accompanying the August 1994 separation examination report, in the section completed by the Veteran it was noted that he had swelling in his knees in June and August 1994.  In the section completed by a doctor it was noted that the Veteran had been treated for swelling in his knee.

The Veteran was afforded a VA examination in December 2013.  A negative opinion as to direct service connection was provided.  The rationale stated in part that "following separation from service in 1994 the [V]eteran has provided no subsequent evidence of a right knee problem until his arthroscopic surgery" in 2000.  The rationale further referenced that private medical records referenced "'numerous prior injuries to the right knee'" and stated that the Veteran's right knee disability was more likely than not "the result of repeated injuries subsequent to separation from service, and is not related to his probable [patellofemoral syndrome] in service."  The Board notes that an April 2000 private medical record from an orthopedic provider noted numerous prior injuries to the Veteran's right knee.

Also of record is a May 2014 private medical record from Dr. T.G.  This record noted that the Veteran had "a many-year history of right knee pain, having sustained an injury in the military approximately 20 years ago.  This was subsequently treated with arthroscopic medial meniscectomy in June of 2000, after which []he had short-lived relief, and subsequent return of symptoms."  The record included an impression of right knee pain and right knee osteoarthritis.  The record further noted "that [the Veteran's] current pain and functional limitation is likely attributable to his traumatic injury and subsequent surgery as he developed early osteoarthritis as a result of partial medial meniscectomy."

After review of the evidence of record, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's right knee disability is related to his active service.  With respect to the December 2013 VA examination report containing a negative opinion with respect to direct service connection, as noted, the rationale stated in part that "following separation from service in 1994 the [V]eteran has provided no subsequent evidence of a right knee problem until his arthroscopic surgery" in 2000.  As discussed above, the Veteran testified at the July 2015 Board hearing that between his separation from service and 1999 he "had numerous injuries" that "aggravated the same injury" and "added more to the injury."  See July 2015 Board Hearing Transcript at pages 9-10.  The Board notes that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The Veteran is competent to testify to experiencing injuries to his right knee and the Board finds the testimony to be credible.  As such, contrary to the December 2013 VA examination report's rationale, there is evidence of right knee problems following the Veteran's separation from service in 1994 until his surgery in 2000.  The Board, therefore, finds that the probative value of the December 2013 VA examination report is diminished.  On the contrary, the May 2014 private medical record from Dr. T.G. referenced the Veteran sustaining an injury in-service and stated "that [the Veteran's] current pain and functional limitation is likely attributable to his traumatic injury and subsequent surgery as he developed early osteoarthritis as a result of partial medial meniscectomy."  This opinion contained a rationale and, essentially, related the Veteran's current right knee disability to his in-service injury (presumably referenced as the "traumatic injury" in the opinion).  The Board therefore finds this opinion to be probative.  Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's right knee disability was related to his active service.  As such, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for entitlement to service connection for a right knee disability have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 3.303 (2015).   

III.  Chronic Gastritis 

On his April 2010 claim, the Veteran listed a disability of "stomach condition," noted that his stomach condition was treated on active duty and noted that he still had pain in his stomach.  At the July 2015 Board hearing, the Veteran testified that he had stomach problems in-service and that these problems continued to bother him after service.  See July 2015 Board Hearing Transcript, pages 10-11.  Various STRs contained references to stomach complaints.  On the August 1994 Report of Medical History, accompanying the August 1994 separation examination report, the Veteran reported having ever had or having now stomach, liver or intestinal trouble and in the section completed by the Veteran it was noted that he "had problems with stomach."  In the section completed by a doctor it was noted that the Veteran had been treated for abdominal pain.

The Veteran was afforded a VA examination in December 2013.  The examination report included a diagnosis of chronic gastritis.  A positive opinion was provided with respect to direct service connection.  The rationale noted that "[t]he [V]eteran has a biopsy-proven diagnosis of chronic gastritis via" esophagogastroduodenoscopy (EGD) in August 2006.  The Board notes that private medical records of record from King's Daughter Medical Center included an August 2006 surgical pathology report that contained a final diagnosis noting chronic gastritis.  The December 2013 VA examination report rationale also stated that "it is more likely than not that the [V]eteran did, indeed, have gastritis in service which remained latent until around 2006 when endoscopy and biopsy showed the presence of chronic gastritis."  The rationale further stated that "[g]astritis like peptic ulcer disease often waxes and wanes, leading to long periods of quiescence that can last for years before the disease relapses" and that the Veteran's "chronic gastritis, which DID begin in service, has become latent and inactive for the past decade.  But since it is a disease with periodic relapses and remissions, he should be service connected for inactive chronic gastritis, currently asymptomatic."
Upon review, the Board initially finds that the Veteran has a current diagnosis of a disability, specifically chronic gastritis.  While, as noted, the December 2013 VA examination report referenced the Veteran's chronic gastritis as being asymptomatic, the report also referenced chronic gastritis as "a disease with periodic relapses and remissions" and as such, the Board concludes that the Veteran has a current diagnosis of a disability, specifically chronic gastritis.  The Board notes that any consideration of the severity of this disability will be addressed when assigning a disability rating.  Further, the December 2013 VA examination report included a positive opinion with respect to direct service connection that linked the Veteran's current chronic gastritis to his active service.  The Board finds the opinion provided to be highly probative and concludes that the Veteran's chronic gastritis is related to his active service.  As such, the Board concludes that the criteria for entitlement to service connection for chronic gastritis have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for chronic gastritis is granted.


REMAND

The December 2013 VA examination report described the Veteran as having abdominal pain "mostly lower...occurring after eating.  Pain is crampy and relieved by defecation.  Currently he has loose stools 4-5 times per day."  The examination report further stated that the Veteran's "current symptoms are NOT due to gastritis; rather, they are more likely symptoms of [IBS] characterized by lower abdominal crampy pain following eating, relief of the pain with defecation, and multiple loose stools per day" and that "I would opine that for the past decade his symptoms are those of [IBS] which did NOT begin in service."  As noted above, on his April 2010 claim the Veteran listed a disability of "stomach condition."  Also, the Board has granted entitlement to service connection for chronic gastritis and, as discussed in the introduction, the Veteran's claim has been recharacterized to include the issue of entitlement to service connection for a stomach condition other than chronic gastritis, to include IBS.  When the Veteran filed his claim for a "stomach condition," he was seeking entitlement to service connection for his stomach symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating, in the context of the scope of a claim involving mental conditions, "the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  As such, the Veteran's claim has been recharacterized as discussed because while entitlement to service connection for chronic gastritis has been granted, based on the December 2013 VA examination report, it appears that all of the Veteran's stomach symptomatology may not be attributable to his service-connected chronic gastritis, but instead may be attributable to a separate stomach condition of IBS that is not currently service connected.

Upon review, the Board concludes that remand is required.  Initially, a disability rating for the Veteran's service-connected (as granted herein) chronic gastritis has not been assigned and will initially be addressed by the AOJ in the first instance.  The stomach symptomatology that the AOJ determines to be attributable to the Veteran's service-connected chronic gastritis when assigning a disability rating will determine if the Veteran is not being compensated for any of his stomach symptomatology.  Further, while the Board has concluded that the Veteran's claim for a "stomach condition" included the separate issues of entitlement to service connection for chronic gastritis and for a stomach condition other than chronic gastritis, to include IBS, the AOJ has not specifically addressed the issue of entitlement to service connection for a stomach condition other than chronic gastritis, to include IBS, and, on remand, will be provided an opportunity to address this issue in the first instance.

Also, the Board concludes that an addendum opinion is required.  The December 2013 VA examination report stated that "I would opine that for the past decade [the Veteran's] symptoms are those of [IBS] which did NOT begin in service" and that the Veteran "should not be service connected for [IBS]."  Initially, the examiner did not provide an adequate rationale to justify the conclusion that the Veteran's IBS did not begin in service or otherwise address whether the Veteran's IBS was related to the reported and documented in-service stomach complaints.  As noted above, various STRs contained references to stomach complaints and at the July 2015 Board hearing, the Veteran testified that he had stomach problems in-service and that these problems continued to bother him after service.  See July 2015 Board Hearing Transcript, pages 10-11.  With respect to the Veteran's service-connected chronic gastritis, the December 2013 VA examination report described this as asymptomatic and stated that the Veteran had "gastritis in service which remained latent until around 2006."  In the section discussing the Veteran's history, the examination report, however, noted that the "Veteran began having burning abdominal pain in 1994" in-service and that "[h]e continued to have abdominal pain up to the present."  As such, as the examiner stated (and the evidence has otherwise indicated) that the Veteran had abdominal pain in-service that continued to the present and that his service-connected gastritis was "latent until around 2006," it is unclear as to what stomach condition the Veteran's continuing post-service abdominal pain was attributable if his service-connected chronic gastritis was "latent."  Clarification of such, to include whether the Veteran's continuing post-service abdominal pain was attributable to a stomach condition other than chronic gastritis, to include IBS, is required in the addendum opinion on remand.  In sum, an opinion is therefore required that addresses whether any current stomach condition other than chronic gastritis, to include IBS, is related to the Veteran's active service, to include the reported and documented in-service stomach complaints.

Also, in light of the grant of entitlement to service-connected for chronic gastritis, the issue of secondary service connection for a stomach condition other than chronic gastritis, to include IBS, is reasonably raised by the record.  As such, on remand, the Veteran must be provided with adequate notice regarding secondary service connection and the VA opinion obtained must address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice as to how to substantiate a claim for entitlement to service connection on a secondary basis.

2.  Obtain an addendum VA medical opinion from the VA medical professional who conducted the December 2013 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current stomach condition other than chronic gastritis, to include IBS, is related to the Veteran's active service, to include the reported and documented in-service stomach complaints.  

While review of the entire claims folder is required, the medical professional's attention is invited to the Veteran's assertion of a continuity of stomach symptomatology since service.  See  July 2015 Board Hearing Transcript, pages 10-11 (the Veteran testifying that he had stomach problems in-service and that these problems continued to bother him after service), December 2013 VA Examination Report (noting that the "Veteran began having burning abdominal pain in 1994" in-service and that "[h]e continued to have abdominal pain up to the present"). 

The examiner is asked to clarify and provide an adequate rationale for the conclusion contained in the December 2013 VA examination report that "I would opine that for the past decade his symptoms are those of [IBS] which did NOT begin in service."  In this regard, as the examiner stated (and the evidence has otherwise indicated) that the Veteran had abdominal pain in-service that continued to the present and that his service-connected gastritis was "latent until around 2006," it is unclear as to what stomach condition the Veteran's continuing post-service abdominal pain was attributable if his service-connected chronic gastritis was "latent."  The examiner must address whether the Veteran's continuing post-service abdominal pain was attributable to a stomach condition other than chronic gastritis, to include IBS.    

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current stomach condition other than chronic gastritis, to include IBS, is due to or caused by the Veteran's service-connected chronic gastritis.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current stomach condition other than chronic gastritis, to include IBS, was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected chronic gastritis.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of any current stomach condition other than chronic gastritis, to include IBS, found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected chronic gastritis.

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


